McMurray, Presiding Judge.
Buckhead Electric Company, Inc., brought suit against Marthame Sanders & Company (“Marthame Sanders”) and John H. Hartley, Jr., in the Superior Court of Fulton County. Plaintiff alleged that, pursuant to a contract with Marthame Sanders, it provided la*360bor and materials to improve certain property owned by Hartley; that it had not been paid for the labor and materials; and that it filed a claim of lien against the property. Plaintiff sought (1) a monetary judgment against Marthame Sanders and (2) a special lien against Hartley’s property. Defendants answered the complaint and set forth various affirmative defenses, including a demand for arbitration. Subsequently, plaintiff and defendants agreed to stay the case pending the arbitration of plaintiff’s claim against Marthame Sanders. The arbitrator entered an award against Marthame Sanders in the amount of $12,618.62. On May 7, 1990, judgment was entered in accordance with the award. In entering judgment, however, the court made it clear that it was only adjudicating plaintiff’s case against Marthame Sanders; no action was taken with regard to plaintiff’s claim of lien against the property. In the words of the court: “This matter is not closed as the claim of lien of the Plaintiff remains against the Defendant owner, John H. Hartley, Jr.” Held:
Decided January 17, 1991.
Smith, Currie & Hancock, Ronald G. Robey, McGee & Oxford, Clifford Oxford, Ray S. Smith III, for appellants.
McReynolds & Boyd, J. Michael Welch, Frederic S. Beloin, Gomel & Davis, Jed S. Beardsley, for appellee.
This appeal was filed prematurely as the case remains pending below in view of the reservation of a ruling upon the claim of lien issue. Thus, the judgment was not final and the appeal must be dismissed. See Terry v. Cochran, 176 Ga. App. 51 (335 SE2d 304) (1985); English v. Tucker Fed. Savings &c. Assn., 175 Ga. App. 69 (332 SE2d 365) (1985).

Appeal dismissed.


Sognier, C. J., and Carley, J., concur.